DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Amendment and RCE filed December 02, 2021.  Claims 1-5, 7-10, 21-24, and 26-27 are pending.  Claims 6, 11-20, and 25 were canceled.


Election/Restrictions
Claims 1-5,8-10,21-24 and 26-27 are allowable. Non-elected claim 7 is subjected to rejoinder to elected species including the above claims 1-5,8-10,21-24 and 26-27 of group Invention I, because the claim 7 requires all the limitations of an allowable independent claim 1. The restriction requirement of the election between the species in the restriction Requirement dated October 08, 2021 is hereby withdrawn.  Accordingly, all claims of the Invention I, including pending claims 1-5,7,8-10,21-24 and 26-27, are examined.  In view of the above noted withdrawal of the restriction requirement as to the rejoined species, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-5, 7-10, 21-24, and 26-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant's amendment filed December 02, 2021 and convincing remarks thereof have overcome the rejections in the last office action, in which independent claims 1 and 21 were amended to further include all of the limitations of claim 6, which claim 6 was objected in the last office action and that would be allowable if rewritten in independent form including all limitations of the base claim 1 and any intervening claims. 

strips.
 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822